Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that Applicant has explicitly incorporated the references
  “Sharing and community curation of mass spectrometry data with Global Natural Products Social Molecular Networking,” by Wang et al., Natural Biotechnology 34, pp. 828-37 (2016) (hereinafter Wang) in paragraph [0098],
“Mass spectral molecular networking of living microbial colonies,” by Watrous et al., Proceedings of the National Academy of Sciences (PNAS), May 14, 2012, E1743-52 (hereinafter Watrous) in paragraph [0098],
“Clustering Millions of Tandem Mass Spectra,” by Frank et al., Journal of Proteome Research 2008, 7, pp. 113-122 (hereinafter Frank) in paragraph [0072]
“Optimization and Testing of Mass Spectral Library Search Algorithms for Compound Identification,” by Stein et al., J. Am. Soc. Mass. Spectrum 1994, 5, pp. 859-866 (hereinafter Stein) in paragraph [0084]
In section 608.01(p) of the MPEP, 37 C.F.R. 1.57 (d) and (e) states that "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication whereas other "nonessential material" may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications.  Examiner notes that Wang, Watrous, Frank, and Stein are a non-patent publication/foreign patent. However, the incorporated subject matter appears to be “nonessential material” and therefore the incorporation by reference is proper. 
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. If the subject matter is essential, Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“1. A method comprising using at least one hardware processor to: 
receive a spectrum query comprising a representation of a query mass spectrum of a molecule; 
     search a repository for the query mass spectrum by, for each of a first plurality of representations of reference mass spectra in the repository, generating a similarity score between the representation of the query mass spectrum and the representation of the reference mass spectrum, when the similarity score exceeds a predetermined threshold value, without utilizing a molecular identity of a molecule represented by the reference mass spectrum, retrieving metadata associated with the reference mass spectrum, and derive context information from the retrieved metadata, and adding the context information (LOCATION) to consensus metadata associated with the query mass spectrum, wherein the context information indicates a source of the reference mass spectrum; and return the consensus metadata, including the context information, in response to the spectrum query.”


“18. A system comprising: at least one hardware processor; and 
    one or more software modules that, when executed by the at least one hardware processor, receive a spectrum query comprising a representation of a query mass spectrum of a molecule, search a repository for the query mass spectrum by, for each of a first plurality of representations of reference mass spectra in the repository, 
     generating a similarity score between the representation of the query mass spectrum and the representation of the reference mass spectrum, when the similarity score exceeds a predetermined threshold value, without utilizing a molecular identity of a molecule represented by the reference mass spectrum, retrieving metadata associated with the reference mass spectrum, and derive context information from the retrieved metadata, and adding the context information to consensus metadata associated with the query mass spectrum, wherein the context information indicates a source of the reference mass spectrum, and return the consensus metadata, including the context information, in response to the spectrum query.

“19. A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to:     receive a spectrum query comprising a representation of a query mass spectrum of a molecule; 
    search a repository for the query mass spectrum by, for each of a first plurality of representations of reference mass spectra in the repository, generating a similarity score between the representation of the query mass spectrum and the representation of the reference mass spectrum, when the similarity score exceeds a predetermined threshold value, without utilizing a molecular identity of a molecule represented by the reference mass spectrum, retrieving metadata associated with the reference mass spectrum, and derive context information from the retrieved metadata, and adding the context information to consensus metadata associated with the query mass spectrum, wherein the context information indicates a source of the reference mass spectrum; and return the consensus metadata, including the context information, in response to the spectrum query.”

The highlighted steps is considered to be an abstract idea because it is analogous to the abstract ideas identified in Court decisions as pertaining to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2A prong 2,
The claims do not comprises any particular field of use and claims do not direct to any practical application.

All claims 1 and 18-19 comprises an abstract idea, except the step of “receive a spectrum query comprising a representation of a query mass spectrum of a molecule” in claims 1, 18 and 19, the steps of “receive a sample query comprising a representation of a sample, wherein the representation of the sample comprises a plurality of representations of query mass spectra of molecules within the sample” in claim 16 and “returning consensus metadata including the context information, in response to the spectrum query”- which is insignificant additional steps.
The claims 1, 18 and 19 just the receiving the spectrum query and return data, but claims does not perform any measurements/probes/test of mass spectrum samples of a molecules.
 
That step is just insignificant extra solution activity.
The Claims 1 and 18  comprises the “a processor”, “hardware processor”, “software module” and in claim 19 comprises a “non-transitory computer-readable medium having instructions” is the computer and software running on the computer. The computer is the general computer, which is not significantly more.
There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
Under step 2B: 
The step of “receive a spectrum query comprising a representation of a query mass spectrum of a molecule” in claims 1, 18 and 19, and the steps of “receive a sample  query comprising a representation of a sample, wherein the representation of the sample comprises a plurality of representations of query mass spectra of molecules within the sample” in claim 16 just well-known, routine and conventional steps of requesting data in the relevant art as evidence provide by the Ford et al., (US Pub.20150039421), Magarvey et al., (US Pub.20150148242) and Knorr et al., (US Pub.20140297201).
The claims 1, 18 and 19 just the receiving the spectrum query, but claims does not perform any physical measurements/probes/test of mass spectrum of a molecules.
The claims does not recite any specific tools for performing samples.
 The depended claims 2-5, 8, 9 and 12-17 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.

As, well the Claim 6 comprises other additional steps as the “hardware processor store of the second plurality of representations of reference mass spectra in the repository in a plurality  of database” which is not significantly more since it is claimed at a high level of generality.  Storing and retrieving information in memory is not significantly more as found in VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claims 7 and 10 additionally describes the data.
Claim 11 additionally describes the context information.
Claims 1, 13 and 14 just extend the abstract idea by adding detail to the mathematical steps, such as the use of a filter.
Therefore claims 2-17 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6-8, 10-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr  et al (US 2014/0297201 A1), hereinafter Knorr in view of Sabatier “A free interactive spectrum analyzer”, hereinafter Sabatier and Magarvey et al., (US Pub.20150148242), hereinafter Magarvey.
 
       Regarding Claims 1, 18 and 19,  Knorr disclose a method comprising using at least one hardware processor to/ a system/ A non-transitory computer-readable medium having instructions stored: 

     receive a spectrum query (each query mass spectrum is searched against commercial mass spectra databases, para.0169), comprising a representation of a query mass spectrum of a molecule (El -mass spectra, representing the most relevant differences between the compared samples. The end results provide structural proposals as well as molecules with no available structural proposal, para.0172);
 
     search a repository for the query mass spectrum by, for each of a first plurality of representations of reference mass spectra in the repository (mass spectra in data libraries or databases [i.e. repository] are searched for candidate compounds with similar mass spectra (i.e. a first plurality of representations of reference mass spectra in the repository), para [0099]), reference mass spectra (reference spectra database. Para [0185]), 
 
    generating a similarity score between the representation of the query mass spectrum and the representation of the reference mass spectrum (representing the similarity between the query mass spectrum and the hit mass spectrum, is given for each hit, SCORE para.0169;Scores for each of the candidate compounds are calculated from the spectral similarity value of each candidate compound given an analyte, para [0134]).

 Knorr does not disclose: 
  when the similarity score exceeds a predetermined threshold value, without utilizing a molecular identity of a molecule represented by the reference mass spectrum, 
retrieving metadata associated with the reference mass spectrum, and derive context information from the retrieved metadata, and 
adding the context information to consensus metadata associated with the query mass spectrum, wherein the context information indicates a source of the reference mass spectrum; and return the consensus metadata, including the context information, in response to the spectrum query.

Magarvey disclose the similarity score exceeds a predetermined threshold value, without utilizing a molecular identity of a molecule represented by the reference mass spectrum (para [0112], where  all possible b-ion fragments and score values of P 1=35.1, and P2=41.8. In the case of linear polypeptide gramicidin, only 5 of 85 b-ions were generated in the MS-experiment and identified (within scan #19), and overall 13 matched mass-to-charge values were sufficient for dereplication with scores above threshold cut-offs, P1=34.6, and P2 40.7. In the case of another cyclic-branching peptide surfactin, 29 low intensity (&lt;10%) peaks were matched in scan #18 of which 22 were b-ions (P1=28.5, and P2=31.2) and further (para [0123]. where  analysis of a crude pellet extract, a total of 1964 MS/MS scan were acquired over a 75 min LC-MS/MS run, and of these, 45 had P1 and P2 scores above the threshold cut off and 41 were for members of the tyrocidine family..sup.46)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to  provide similarity score exceeds a predetermined threshold value, as taught by Magarvey into Knorr in order to more effectively and easily identify the mass spectrum fragmentation of the mixture compound in the mixture.

Sabatier disclose retrieving metadata associated with the reference mass spectrum, and derive context information from the retrieved metadata (Page 2, Table “Spectrum Manager”, where Classic spectrum: Resources, where spectrum 1 and spectrum 2 and corresponds information original Metadata with Name, Value and Comment; 2 nd table Cassese Metadata, Original Metadata: metadata read  by Cassis, where Spectrum 1 and Spectrum 2 information; and further Page 4, 2.1.3, The ASCII parser “advanced ASCII Reader” and further on Page 5 displaying the spectrum), and 
     adding the context information  to consensus metadata associated with the query mass spectrum, wherein the context information indicates a source of the reference mass spectrum (Page 3, where in this tab, can obtain additional information on the spectrum …by clicking on “Spectrum info”, points number x min, x max, y min, y max; Page 4, where original file via the “Visualize raw data” button: where [name of the User/ (Spectrum title, see Page 3, Table 2, under 2.1.3)], 2. Radiance spectrum  3. NASA-CFC. Planetary. Spectrum Generator …2015 (Source); 7. Molecules…; 8 Molecular sources); and 
return the consensus metadata, including the context information, in response to the spectrum query (Page 4, Table: Advance ASCII Reader, where button “Check if the file contains metadata; Load configuration, Export to spectrum manager).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to retrieving metadata associated with the reference mass spectrum, as taught by Sabatier into Knorr in order to more effectively manage the desire spectrum from the spectrum database.

        Regarding Claim 2,  Knorr and Sabatier and Magarvey disclose the method of Claim 1, further Knorr disclose comprising using the at least one hardware processor (para [0102], where computer system operates in two modes) to:

Knorr and Magarvey does not disclose store a second plurality of representations of reference mass spectra in the repository;
    cluster the second plurality of representations of reference mass spectra into a plurality of clusters; and
 generate the first plurality of representations of reference mass spectra to be used in the search of the repository by, for each of the plurality of clusters, generating a representation of a reference mass spectrum that represents all representations of reference mass spectra within that cluster.
 Sabatier disclose store a second plurality of representations of reference mass spectra in the repository (Page 2, where Cassis Metadata used by Cassis to display the spectrum, where Spectrum 1 and Spectrum 2 (is  retrieve from stored the metadata corresponds to the Spectrum 2);
    cluster the second plurality of representations of reference mass spectra into a plurality of clusters (Page 2, lines 9-10, (corresponds to the first Table),  where spectrum file several spectra: in this case , you have a tree under filename with each branch of the tree being linked to an individual spectrum Labeled Spectrum 1, Spectrum 2 and see Page 2,(second Table) where Spectrum 1 with cluster under Spectrum Manager, and Spectrum 2, is second cluster under Spectrum Manager); and
 generate the first plurality of representations of reference mass spectra to be used in the search of the repository by, for each of the plurality of clusters, generating a representation of a reference mass spectrum that represents all representations of reference mass spectra within that cluster (Page 2, lines 9-10,  where spectrum file several spectra: in this case , you have a tree under filename with each branch of the tree being linked to an individual spectrum Labeled Spectrum 1, Spectrum 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to cluster the reference mass spectra, as taught by Sabatier in combination of  Knorr and Magarvey in order to more effectively manage the desire spectrum from the spectrum database.

      Regarding Claim 6, Knorr and Sabatier and Magarvey disclose the method of claim 1, further Knorr disclose using the at least one hardware processor to store (Fig. 10, para [0100], where computer system …candidate databased is also stored) to:
 
Knorr and Magarvey does not disclose wherein the first plurality of representations of reference mass spectra used in the search are at least a subset of a second plurality of representations of reference mass spectra in the repository, wherein the method further comprises store the second plurality of representations of reference mass spectra in the repository in a plurality of datasets, and wherein each dataset represents a single context, such that each of the representations of reference mass spectra within each dataset represents a molecule obtained within the single context of that dataset.
 Sabatier disclose the first plurality of representations of reference mass spectra used in the search are at least a subset of a second plurality of representations of reference mass spectra in the repository, wherein the method further comprises store the second plurality of representations of reference mass spectra in the repository in a plurality of datasets (Page 2, where table: Spectrum Manager, where in table: retrieving the data for Spectrum 1 and spectrum 2 form file Spectrum 1 and 2), and wherein each dataset represents a single context, such that each of the representations of reference mass spectra within each dataset represents a molecule obtained within the single context of that dataset (Page 4 (Table : User3_rad67P.txt/Spectrum title),  where you can’t check the original file /reference via the “Visualize raw data” button: where #7 Molecules, #8 Molecular sources, # 9, 10 Molecular abundance…).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to store the reference mass spectrum, as taught by Sabatier in combination of Knorr and Magarvey in order to more effectively manage the desire spectrum from the spectrum database.
Regarding Claim 7,  Knorr and Sabatier and Magarvey disclose the method of claim 6, further Knorr does not disclose wherein each of the plurality of datasets comprises a plurality of spectra samples, wherein each of the plurality of spectra samples in each dataset comprises one or more of the second plurality of representations of reference mass spectra that represent a molecule obtained from a single sample within the single context of that dataset.

Sabatier disclose each of the plurality of datasets comprises a plurality of spectra samples, wherein each of the plurality of spectra samples in each dataset comprises one or more of the second plurality of representations of reference mass spectra that represent a molecule obtained from a single sample within the single context of that dataset (Page 4 (Table of User3_rad67P.txt/Spectrum title),  where you can’t check the original file /reference via the “Visualize raw data” button: where #7 Molecules, #8 Molecular sources, # 9, 10 Molecular abundance…).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide reference mass spectra that represent a molecule obtained from a single sample, as taught by Sabatier into Knorr in order to more persuasively select the desire spectrum from the spectrum database.

        Regarding Claim 8, Knorr and Sabatier and Magarvey disclose the method of claim 7, further Knorr does not disclose wherein each of the plurality of spectra samples in each of the plurality of datasets is associated with sample-specific metadata, and wherein the retrieved metadata associated with a reference mass spectrum comprises the sample-specific metadata associated with the spectra sample that comprises a representation of the reference mass spectrum.
Sabatier disclose each of the plurality of spectra samples in each of the plurality of datasets is associated with sample-specific metadata, and wherein the retrieved metadata associated with a reference mass spectrum comprises the sample-specific metadata associated with the spectra sample that comprises a representation of the reference mass spectrum (Page 4, where table of User3_rad67P.txt/Spectrum title),  where you can’t check the original file /reference via the “Visualize raw data” button: where #7 Molecules, #8 Molecular sources, # 9, 10 Molecular abundance, where specific spectrum for user 3 comprises specific information for specific sample).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide sample-specific metadata associated with the spectra sample that comprises a representation of the reference mass spectrum, as taught by Sabatier into Knorr in order to more persuasively analyze the specific sample.
 
       Regarding Claim 10,  Knorr and Sabatier and Magarvey disclose the method of claim 6, Knorr does not disclose wherein each of the plurality of datasets is associated with dataset-specific metadata, and wherein the retrieved metadata associated with a reference mass spectrum comprises the dataset- specific metadata associated with the dataset that comprises a representation of the reference mass spectrum.

 Sabatier disclose wherein each of the plurality of datasets is associated with dataset-specific metadata, and wherein the retrieved metadata associated with a reference mass spectrum comprises the dataset- specific metadata associated with the dataset that comprises a representation of the reference mass spectrum (Page 4, where table of User3_rad67P.txt/Spectrum title),  where you can’t check the original file /reference via the “Visualize raw data” button: where #7 Molecules, #8 Molecular sources, # 9, 10 Molecular abundance, where specific spectrum for user 3 comprises specific information for specific sample).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide sample-specific metadata associated with the spectra sample that comprises a representation of the reference mass spectrum, as taught by Sabatier into Knorr in order to more persuasively analyze the specific sample.

        Regarding Claim 11,  Knorr and Sabatier and Magarvey disclose the method of claim 1, Knorr and Magarvey does not disclose wherein the context information in the consensus metadata indicates a plurality of distinct sources.
Sabatier disclose the context information in the consensus metadata indicates a plurality of distinct sources  (Page 2, where table: Spectrum Manager, where in table: the data for Spectrum 1 and spectrum 2 form file Spectrum 1 and 2 (different sources) corresponds to the Original Metadata [see INFO Spectrometer Point]; aot-Spectrometer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide plurality of distinct source, as taught by Sabatier in combination of Knorr and Magarvey in order to more persuasively analyze the specific sample.

       Regarding Claim 12, Knorr and Sabatier and Magarvey disclose the method of claim 1, but does not disclose wherein the spectrum query comprises one or more filters, and wherein the search is restricted in accordance with the one or more filters.
Magarvey disclose the spectrum query comprises one or more filters, and wherein the search is restricted in accordance with the one or more filters (Para [0105], where  Raw score, or spectral-matching score, iSNAP algorithm first loads the singly charged or protonated hypothetical spectrum from the database and conducts a noise filtering process to remove low intensity peaks from the input MS/MS spectra…  the relative peak intensity for all the ion peaks by comparing them to the highest peak within the spectrum, and filters out peaks of less than 0.5%).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide filters, as taught by Magarvey in the combination of Sabatier and Knorr in order to remove the noise from the signal.

       Regarding Claim 13, Knorr and Sabatier and Magarvey disclose the method of claim 12, but Knorr and Sabatier does not disclose, wherein the one or more filters comprise a window filter that restricts the search to a window that represents only a portion of the query mass spectrum.
Magarvey disclose one or more filters comprise a window filter that restricts the search to a window that represents only a portion of the query mass spectrum (Para [0105], where  Raw score, or spectral-matching score, iSNAP algorithm first loads the singly charged or protonated hypothetical spectrum from the database and conducts a noise filtering process to remove low intensity peaks from the input MS/MS spectra…  the relative peak intensity for all the ion peaks by comparing them to the highest peak within the spectrum, and filters out peaks of less than 0.5%).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide filters, as taught by Magarvey in the combination of Sabatier and Knorr in order to remove the noise from the signal.

      Regarding Claim 15, Knorr and Sabatier and Magarvey disclose the method of claim 1, Knorr disclose further comprising using the at least one hardware processor (Fig. 10, para [0100], where computer system …candidate databased is also stored), Knorr and Sabatier does not disclose for each of the first plurality of representations of reference mass spectra in the repository, when the similarity score exceeds the predetermined threshold value.
 Knorr does not disclose when the retrieved metadata associated with the reference spectrum comprises the molecular identity of the molecule represented by the reference mass spectrum, add the molecular identity of the molecule represented by the reference mass spectrum to the consensus metadata associated with the query mass spectrum.
Sabatier disclose the retrieved metadata associated with the reference spectrum comprises the molecular identity of the molecule represented by the reference mass spectrum, add the molecular identity of the molecule represented by the reference mass spectrum to the consensus metadata associated with the query mass spectrum (page 4, where Table of user3_rad67P.txt [Spectrum title], where identify under #8 molecular sources, # 9 and 10 Molecular abundance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide molecular identity of the molecule represented by the reference mass spectrum, as taught by Sabatier in combination of Knorr and Magarvey in order to more persuasively select the desire spectrum from the spectrum database.

Magarvey disclose for each of the first plurality of representations of reference mass spectra in the repository (Fig. 3C, para [0108], where  P.sub.1 score is introduced as a normalized version of the Raw score in order to add statistical significance. Empirically, when an MS/MS spectrum is scored against all database compounds within the 0 Da to [M]+100 Da mass range, the statistical distribution of the Raw scores closely fits a gamma distribution), when the similarity score exceeds the predetermined threshold value and (para [0112], where  all possible b-ion fragments and score values of P 1=35.1, and P2=41.8. In the case of linear polypeptide gramicidin, only 5 of 85 b-ions were generated in the MS-experiment and identified (within scan #19), and overall 13 matched mass-to-charge values were sufficient for dereplication with scores above threshold cut-offs, P1=34.6, and P2 40.7. In the case of another cyclic-branching peptide surfactin, 29 low intensity (&lt;10%) peaks were matched in scan #18 of which 22 were b-ions (P1=28.5, and P2=31.2) and further (para [0123]. where  analysis of a crude pellet extract, a total of 1964 MS/MS scan were acquired over a 75 min LC-MS/MS run, and of these, 45 had P1 and P2 scores above the threshold cut off and 41 were for members of the tyrocidine family..sup.46)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to  provide similarity score exceeds a predetermined threshold value, as taught by Magarvey in combination of Knorr and Sabatier in order to more effectively and easily identify the mass spectrum fragmentation of the mixture compound in the mixture.

       Regarding Claim 16, Knorr and Sabatier and Magarvey disclose the method of claim 1, Knorr further  disclose comprising using the at least one hardware processor (Fig. 10, para [0100], where computer system …candidate databased is also stored), Knorr and Magarvey does not disclose to: 
    receive a sample query comprising a representation of a sample, wherein the representation of the sample comprises a plurality of representations of query mass spectra of molecules within the sample; and 
     generate a spectrum query and search the repository for each of the plurality of query mass spectra to generate consensus metadata that includes context information for all of the query mass spectra.

Sabatier disclose receive a sample query comprising a representation of a sample, wherein the representation of the sample comprises a plurality of representations of query mass spectra of molecules within the sample(Page 3, where in this tab, can obtain additional information on the spectrum …by clicking on “Spectrum info”, points number x min, x max, y min, y max; Page 4, where original file via the “Visualize raw data” button: where [name of the User/ (Spectrum title, see Page 3, Table 2, under 2.1.3)], 2. Radiance spectrum  3. NASA-CFC. Planetary. Spectrum Generator …2015 (Source); 7. Molecules…; 8 Molecular sources); and 
     generate a spectrum query and search the repository for each of the plurality of query mass spectra to generate consensus metadata that includes context information for all of the query mass spectra (Page 2, lines 9-10,  where spectrum file several spectra: in this case , you have a tree under filename with each branch of the tree being linked to an individual spectrum Labeled Spectrum 1, Spectrum 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to cluster the reference mass spectra, as taught by Sabatier in combination of Knorr and Magarvey in order to more effectively manage the desire spectrum from the spectrum database.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Knorr in view of Sabatier, Magarvey as applied above and further in view of Quai (CN 106570351), hereinafter Quai.
  
           Regarding Claim 3,  Knorr and Sabatier and Magarvey disclose the method of Claim 1, but does not disclose wherein generating a similarity score between the representation of the query mass spectrum and the representation of  the reference mass spectrum comprises computing a cosine of an angle between a vector representation of the query mass spectrum and a vector representation of the reference mass spectrum.

 Quai disclose generating a similarity score between the representation of the query mass spectrum and the representation of  the reference mass spectrum comprises computing a cosine of an angle between a vector representation of the query mass spectrum and a vector representation of the reference mass spectrum (Page 5, lines7-11, where bacterial mass spectrum analysis….combined spectrum in the databased a plurality of reference spectrum angle method to calculate the spectrum , using cosine similarity, ordering according to the score of the similarity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a cosine of an angle between a vector representation of the query mass spectrum and a vector representation of the reference mass spectrum, as taught by Quai in the combination of Sabatier and Knorr and 
Magarvey in order to more effectively manage the desire spectrum from the spectrum database.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Knorr in view of Sabatier, Magarvey and Quai, as applied above and further in view of Appel (WO2004008371A1), hereinafter Appel.

Regarding Claim 4, Knorr and Sabatier and Magarvey and Quai disclose the method of claim 3,  but Knorr and Sabatier and Magarvey does not disclose generating a similarity score between the representation of the query mass spectrum and the representations of the reference mass spectrum further comprises computing a shared peak count between the query mass spectrum and the reference mass spectrum.

Quai disclose generating a similarity score between the representation of the query mass spectrum and the representations of the reference mass spectrum further comprises  the query mass spectrum and the reference mass spectrum. (Page 5, lines 7-11, where bacterial mass spectrum analysis….combined spectrum in the databased a plurality of reference spectrum angle method to calculate the spectrum , using cosine similarity, ordering according to the score of the similarity).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a cosine of an angle between a vector representation of the query mass spectrum and a vector representation of the reference mass spectrum, as taught by Quai in the combination of Sabatier and Knorr and 
Magarvey in order to more effectively manage the desire spectrum from the spectrum database.

 Appel disclose a shared peak count (Page 14, lines 6-7, where MS/MS identification is the shared peak count (SPC)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to computing shared peak count, as taught by Appel in the combination of Sabatier and Knorr and Quai and Magarvey in order to more effectively and easily determine the desire spectrum from the spectrum database.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Knorr in view of Sabatier, Magarvey, as applied above and further in view of Demirev(US Pub.20110300552), hereinafter Demirev.

       Regarding Claim 5, Knorr and Sabatier and Magarvey disclose the method of claim 1,  but does not disclose wherein the query mass spectrum and each of the reference mass spectra are generated using tandem mass spectrometry. 
 Demirev disclose the query mass spectrum and each of the reference mass spectra (bioinformatics algorithms are used to compare the mass spectrum of the unknown organism to in silico generated signatures utilizing information available in genomic/proteomic databases, para [0052]; Bioinformatics algorithms are used to compare the mass spectrum of the sample to a reference sample, para [0085]), reference mass spectra (reference mass spectrum of the microorganism and/or a library of reference mass spectra of various microorganisms, para[0049]),  are generated using tandem mass spectrometry (para [0067], whereas MS or MS/MS (tandem mass spectrometry), rapid detection of microorganisms is achieved by detecting the unique biomarkers of expressed proteins of the microorganism of each particular species).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide tandem mass spectrometry, as taught by Demirev in the combination of Sabatier and Knorr in order to more persuasively analyze unique biomarker.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Knorr in view of Sabatier, Magarvey, as applied above and further in view of Horn et al., (Us Pub.20100286927), hereinafter Horn.

     Regarding Claim 14, Knorr and Sabatier and Magarvey disclose the method of claim 12, but does not disclose wherein the one or more filters comprise a precursor filter that removes peaks around a precursor peak within a window that represents only a portion of the query mass spectrum.

Magarvey disclose the one or more filters comprise filter that removes peaks around a peak within a window that represents only a portion of the query mass spectrum (Para [0105], where Raw score, or spectral-matching score, iSNAP algorithm first loads the singly charged or protonated hypothetical spectrum from the database and conducts a noise filtering process to remove low intensity peaks from the input MS/MS spectra…  the relative peak intensity for all the ion peaks by comparing them to the highest peak within the spectrum, and filters out peaks of less than 0.5%).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide filters, as taught by Magarvey in the combination of Sabatier and Knorr in order to remove the specific mass spectrum.

Horn disclose a precursor filter (para [002], where identify a given precursor with downstream software, it is usually necessary to filter the precursor ion of choice after MS… finite m/z isolation window is set by the user for the mass spectrometer to filter any particular precursor peaks prior to tandem mass spectrometry (MS/MS).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a precursor filters, as taught by Horn in the combination of Sabatier and Knorr and Magarvey in order to separate the unwanted mass spectrum from multiple spectrums of mass .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Knorr in view of Sabatier, Magarvey, as applied above and further in view of Kwiecien et al., (US Pub.20150340216), hereinafter Kwiecien.
Regarding Claim 17, Knorr and Sabatier and Magarvey disclose the method of claim 1, further comprising using the at least one hardware processor to: 
      search the repository for the at least one approximate mass spectrum by, for each of the first plurality of representations of reference mass spectra in the repository, generating a similarity score between a representation of the approximate mass spectrum and the representation of the reference mass spectrum, when the similarity score exceeds a predetermined threshold value, without utilizing a molecular identity of a molecule represented by the reference mass spectrum, retrieving metadata associated with the reference mass spectrum, and derive context information from the retrieved metadata, and adding the context information to the consensus metadata, wherein the context information indicates a source of the reference mass spectrum, as in claim 1.
Additionally, Kwiecien disclose identify at least one approximate mass spectrum that differs by a mass tolerance from the query mass spectrum (para [0133], where  any unmatched signal was attributed to mass errors outside of the narrow allowable mass tolerance, or to peaks which were spuriously included in the deconvolution step. This is an ideal case in which a large degree of spectral overlap was observed and almost all of the peaks in the high-resolution spectrum can be explained) and approximate mass spectrum (para [0021], where each measured m/z peak in a spectrum, a defined mass tolerance centered around the peak's m/z value is created at a selected ppm tolerance, for example, to within 30 ppm, to within 15 ppm, to within 1 ppm, or in some embodiments to within less than 1 ppm (e.g., 0.5 ppm or 0.1 ppm). Putative fragment masses from a given candidate molecule are matched to peaks, for example, by comparing the putative masses to observed peaks in the fragmentation spectrum using a selected ppm tolerance. For example, any peak having a putative fragment falling within its defined mass tolerance is considered “matched.”, e.g., approximate mass spectrum is observed peaks in the fragmentation spectrum using a selected ppm tolerance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to identify mass spectrum that differs by a mass tolerance, as taught by Kwiecien in combination of Knorr and Magarvey and Sabatier in order to more effectively manage the desire spectrum from the spectrum database.

Examiner Notes of the Prior Art:
Regarding Claim 9, Knorr in view of Sabatier, Magarvey disclose the method of Claims 6, wherein, when the similarity scores between the representation of the query mass spectrum and two or more of the first plurality of representations of reference mass spectra within the same dataset, as recited in claim 1.
 None of these references whether taken singly or in combination explicitly teach or suggest:
“Dataset all exceed the predetermined threshold value, only the context information, from the metadata associated with one of the two or more representations of reference mass spectra having the highest similarity score, is added to the consensus metadata”. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Biomerieux, Inc. (US 2014/0343864 A1)
2. Halpern (US 2003/0031350 A 1)
3. Ritter et al (US 2009/0210194 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857